Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-6-2007

In Re: American Pad
Precedential or Non-Precedential: Precedential

Docket No. 05-1379




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: American Pad " (2007). 2007 Decisions. Paper 1397.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1397


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                         PRECEDENTIAL

UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                        No. 05-1379


        In re: AMERICAN PAD & PAPER COMPANY,
                                      Debtor

           STEVEN G. SINGER, Chapter 7 Trustee,
                                         Appellant
                          v.

               FRANKLIN BOXBOARD CO.
             a/k/a Franklin Boxboard Company;
         BENNINGTON PAPERBOARD COMPANY,
            Divisions of the Newark Group Inc.

                MARGARET HARRISON,
                                               Trustee

                (D.C. Civil No. 03-cv-01077)


                        No. 05-1380


        In re: AMERICAN PAD & PAPER COMPANY,
                                      Debtor

           STEVEN G. SINGER, Chapter 7 Trustee,
                                          Appellant
                          v.

           KIMBERLY-CLARK CORPORATION
                 d/b/a/ Neenah Papers

                MARGARET HARRISON,
                                               Trustee

                (D.C. Civil No. 04-cv-00238)
                   No. 05-1381


   In re: AMERICAN PAD & PAPER COMPANY,
                                 Debtor

      STEVEN G. SINGER, Chapter 7 Trustee,
                                     Appellant

                        v.

 FRONTIER COMMUNICATIONS OF AMERICA INC.;
FRONTIER COMMUNICATIONS OF FAIRMONT INC.;
 FRONTIER COMMUNICATIONS OF GEORGIA INC.,
       d/b/a Frontier Communications Service

           MARGARET HARRISON,
                                          Trustee

           (D.C. Civil No. 03-cv-01127)


                   No. 05-1382


   In re: AMERICAN PAD & PAPER COMPANY,
                                 Debtor

      STEVEN G. SINGER, Chapter 7 Trustee,
                                     Appellant

                        v.

        STRATEGIC PAPER GROUP, LLC

           MARGARET HARRISON,
                                          Trustee

           (D.C. Civil No. 03-cv-01130)

                        2
                    On Appeal from the United States District Court
                             for the District of Delaware
                         District Judge: Hon. Kent A. Jordan


                               Argued November 6, 2006

          Before: SLOVITER, CHAGARES, and NYGAARD, Circuit Judges


                           ORDER AMENDING OPINION

     IT IS ORDERED that the slip opinion in the above case, filed March 2, 2007, be
amended as follows:

      Page 8, line 2, the date “January 14, 2002” should be deleted and replaced by
“January 3, 2002.”

                                                  By the Court,

                                                   /s/ Dolores K. Sloviter
                                                    Circuit Judge
Dated: March 6, 2007

lwc/cc:      Adam Singer, Esq.                    Joseph J. Bodnar, Esq.
             Bruce Buechler, Esq.                 George M. Cheever, Esq.
             E. Franklin Childress Jr, Esq.       Victoria W. Counihan, Esq.
             David N. Crapo, Esq.                 Mark F. Foley, Esq.
             David M. Fournier, Esq.              Stephanie A. Fox, Esq.
             Gilbert L. Hamberg, Esq.             Donald J. Hutchinson, Esq.
             Dennis A. Meloro, Esq.               Lisa C. McLaughlin, Esq.
             Kathleen M. Miller, Esq.             Katherine M. Perhach, Esq.
             Jeffrey M. Schlerf, Esq.             Christopher P. Simon, Esq.
             Ashley B. Stitzer, Esq.              Michael H. Traison, Esq.




                                              3